NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
               ______________________

 REALTIME DATA, LLC (doing business as IXO),
            Plaintiff-Appellant,

                          v.

   MORGAN STANLEY, THE GOLDMAN SACHS
    GROUP, INC., J.P. MORGAN CHASE & CO.,
    MORGAN STANLEY & CO., INC., GOLDMAN
  SACHS & CO., GOLDMAN SACHS EXECUTION &
 CLEARING, LP, J.P. MORGAN SECURITIES, INC.,
      AND J.P. MORGAN CLEARING CORP.
(formerly known as Bear, Stearns Securities Corp.),
               Defendants-Appellees,

                        AND

   CREDIT SUISSE HOLDINGS (USA), INC. AND
    CREDIT SUISSE SECURITIES (USA), LLC,
             Defendants-Appellees,

                        AND

           HSBC BANK USA, N.A. AND
         HSBC SECURITIES (USA), INC.,
              Defendants-Appellees,

                        AND

       BNY CONVERGEX GROUP, LLC AND
2                   REALTIME DATA, LLC   v. MORGAN STANLEY



BNY CONVERGEX EXECUTION SOLUTIONS, LLC,
                Defendants.
          ______________________

                      2013-1092
                ______________________

   Appeals from the United States District Court for the
Southern District of New York in No. 11-CV-6696, Judge
Katherine B. Forrest.
            -------------------------

    REALTIME DATA, LLC (doing business as IXO),
               Plaintiff-Appellant,

                           v.

 CME GROUP, INC., BOARD OF TRADE OF THE
    CITY OF CHICAGO, INC., NEW YORK
MERCANTILE EXCHANGE, INC. (agent of Nymex),
            Defendants-Appellees,

                         AND

    BATS TRADING, INC., (also known as BATS Ex-
                  change, Inc.)
               Defendant-Appellee,

                         AND

     INTERNATIONAL SECURITIES EXCHANGE,
               Defendant-Appellee,

                         AND

          NASDAQ OMX GROUP, INC., AND
            NASDAQ OMX PHLX, INC.,
               Defendants-Appellees,
REALTIME DATA, LLC   v. MORGAN STANLEY               3




NYSE EURONEXT, OPTIONS PRICE REPORTING
AUTHORITY, NYSE ARCA, INC., NYSE MKT, LLC
   (formerly known as NYSE Amex, LLC), AND
     SECURITIES INDUSTRY AUTOMATION
                CORPORATION,
               Defendants-Appellees.
              ______________________

                      2013-1093
                ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 11-CV-6697, Judge
Katherine B. Forrest.
            -------------------------

  REALTIME DATA, LLC (doing business as IXO),
             Plaintiff-Appellant,

                             v.

      THOMSON REUTERS CORPORATION,
             Defendant-Appellee,

                            AND

                 BLOOMBERG L.P.,
                 Defendant-Appellee,

                            AND

       FACTSET RESEARCH SYSTEMS, INC.,
               Defendant-Appellee,

                            AND
4                  REALTIME DATA, LLC   v. MORGAN STANLEY



        INTERACTIVE DATA CORPORATION,
                Defendant-Appellee.
              ______________________

                      2013-1095
                ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 11-CV-6698, Judge
Katherine B. Forrest.
            -------------------------

    REALTIME DATA, LLC (doing business as IXO),
               Plaintiff-Appellant,

                          v.

 CME GROUP, INC., BOARD OF TRADE OF THE
    CITY OF CHICAGO, INC., NEW YORK
MERCANTILE EXCHANGE, INC. (agent of Nymex),
            Defendants-Appellees,

                         AND

    BATS TRADING, INC., (also known as BATS Ex-
                  change, Inc.)
               Defendant-Appellee,

                         AND

     INTERNATIONAL SECURITIES EXCHANGE,
               Defendant-Appellee,

                         AND

          NASDAQ OMX GROUP, INC., AND
            NASDAQ OMX PHLX, INC.,
               Defendants-Appellees,
REALTIME DATA, LLC   v. MORGAN STANLEY               5




NYSE EURONEXT, OPTIONS PRICE REPORTING
AUTHORITY, NYSE ARCA, INC., NYSE MKT, LLC
   (formerly known as NYSE Amex, LLC), AND
     SECURITIES INDUSTRY AUTOMATION
                CORPORATION,
               Defendants-Appellees.
              ______________________

                      2013-1097
                ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 11-CV-6699, Judge
Katherine B. Forrest.
            -------------------------

  REALTIME DATA, LLC (doing business as IXO),
             Plaintiff-Appellant,

                             v.

      THOMSON REUTERS CORPORATION,
             Defendant-Appellee,

                            AND

                 BLOOMBERG L.P.,
                 Defendant-Appellee,

                            AND

       FACTSET RESEARCH SYSTEMS, INC.,
               Defendant-Appellee,

                            AND
6                  REALTIME DATA, LLC   v. MORGAN STANLEY



        INTERACTIVE DATA CORPORATION,
                Defendant-Appellee.
              ______________________

                      2013-1098
                ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 11-CV-6700, Judge
Katherine B. Forrest.
            -------------------------

    REALTIME DATA, LLC (doing business as IXO),
               Plaintiff-Appellant,
                         v.

   MORGAN STANLEY, THE GOLDMAN SACHS
    GROUP, INC., J.P. MORGAN CHASE & CO.,
    MORGAN STANLEY & CO., INC., GOLDMAN
  SACHS & CO., GOLDMAN SACHS EXECUTION &
 CLEARING, LP, J.P. MORGAN SECURITIES, INC.,
      AND J.P. MORGAN CLEARING CORP.
(formerly known as Bear, Stearns Securities Corp.),
               Defendants-Appellees,

                         AND

     CREDIT SUISSE HOLDINGS (USA), INC. AND
      CREDIT SUISSE SECURITIES (USA), LLC,
               Defendants-Appellees,

                         AND

            HSBC BANK USA, N.A. AND
          HSBC SECURITIES (USA), INC.,
               Defendants-Appellees,

                         AND
REALTIME DATA, LLC   v. MORGAN STANLEY               7




     BNY CONVERGEX GROUP, LLC, BNY
CONVERGEX EXECUTION SOLUTIONS, LLC, THE
 BANK OF NEW YORK MELLON CORPORATION,
 BANK OF AMERICA CORPORATION, BANC OF
AMERICA SECURITIES, LLC, MERRILL LYNCH &
   CO., INC., AND MERRILL LYNCH, PIERCE,
           FENNER & SMITH, INC.,
                    Defendants,
              ______________________

                      2013-1099
                ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 11-CV-6701, Judge
Katherine B. Forrest.
            -------------------------

  REALTIME DATA, LLC (doing business as IXO),
             Plaintiff-Appellant,

                             v.

 CME GROUP, INC., BOARD OF TRADE OF THE
    CITY OF CHICAGO, INC., NEW YORK
MERCANTILE EXCHANGE, INC. (agent of Nymex),
            Defendants-Appellees,

                            AND

  BATS TRADING, INC., (also known as BATS Ex-
                change, Inc.)
             Defendant-Appellee,

                            AND

   INTERNATIONAL SECURITIES EXCHANGE,
8                  REALTIME DATA, LLC   v. MORGAN STANLEY



                  Defendant-Appellee,

                         AND

          NASDAQ OMX GROUP, INC., AND
            NASDAQ OMX PHLX, INC.,
               Defendants-Appellees,

NYSE EURONEXT, OPTIONS PRICE REPORTING
AUTHORITY, NYSE ARCA, INC., NYSE MKT, LLC
   (formerly known as NYSE Amex, LLC), AND
     SECURITIES INDUSTRY AUTOMATION
                CORPORATION,
               Defendants-Appellees.
              ______________________

                      2013-1100
                ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 11-CV-6702, Judge
Katherine B. Forrest.
            -------------------------

    REALTIME DATA, LLC (doing business as IXO),
               Plaintiff-Appellant,

                          v.

       THOMSON REUTERS CORPORATION,
              Defendant-Appellee,

                         AND

                 BLOOMBERG L.P.,
                 Defendant-Appellee,

                         AND
REALTIME DATA, LLC   v. MORGAN STANLEY               9




       FACTSET RESEARCH SYSTEMS, INC.,
               Defendant-Appellee,

                            AND

       INTERACTIVE DATA CORPORATION,
               Defendant-Appellee.
             ______________________

                      2013-1101
                ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 11-CV-6703, Judge
Katherine B. Forrest.
            -------------------------

  REALTIME DATA, LLC (doing business as IXO),
             Plaintiff-Appellant,
                       v.

   MORGAN STANLEY, THE GOLDMAN SACHS
    GROUP, INC., J.P. MORGAN CHASE & CO.,
    MORGAN STANLEY & CO., INC., GOLDMAN
  SACHS & CO., GOLDMAN SACHS EXECUTION &
 CLEARING, LP, J.P. MORGAN SECURITIES, INC.,
      AND J.P. MORGAN CLEARING CORP.
(formerly known as Bear, Stearns Securities Corp.),
               Defendants-Appellees,

                            AND

   CREDIT SUISSE HOLDINGS (USA), INC. AND
    CREDIT SUISSE SECURITIES (USA), LLC,
             Defendants-Appellees,

                            AND
10                  REALTIME DATA, LLC   v. MORGAN STANLEY




            HSBC BANK USA, N.A. AND
          HSBC SECURITIES (USA), INC.,
               Defendants-Appellees,

                          AND

     BNY CONVERGEX GROUP, LLC, BNY
CONVERGEX EXECUTION SOLUTIONS, LLC, THE
 BANK OF NEW YORK MELLON CORPORATION,
 BANK OF AMERICA CORPORATION, BANC OF
AMERICA SECURITIES, LLC, MERRILL LYNCH &
   CO., INC., AND MERRILL LYNCH, PIERCE,
           FENNER & SMITH, INC.,
                    Defendants,
              ______________________

                      2013-1103
                ______________________

   Appeal from the United States District Court for the
Southern District of New York in No. 11-CV-6704, Judge
Katherine B. Forrest.
                ______________________

               Decided: January 27, 2014
                ______________________

   DIRK D. THOMAS, McKool Smith, P.C., of Washington,
DC, argued for plaintiff-appellant. With him on the brief
were JOEL L. THOLLANDER, of Austin, Texas; ROBERT A.
COTE, BRETT E. COOPER, DANIEL J. MELMAN, LAURA A.
HANDLEY, and LAUREN L. FORNAROTTO, of New York, New
York; and J. MICHAEL HENNIGAN and RODERICK G.
DORMAN, of Los Angeles, California.

   WILLIAM F. LEE, Wilmer Cutler Pickering Hale and
Dorr, LLP, of Boston, Massachusetts, argued for all
REALTIME DATA, LLC   v. MORGAN STANLEY                   11



defendants-appellees. With him on the brief were MARK
G. MATUSCHAK, MONICA GREWAL, and KEVIN PRUSSIA, of
Boston, Massachusetts; and GREGORY H. LANTIER, of
Washington, DC, for defendants-appellees, Credit Suisse
Holdings (USA) Inc., et al.; DANIEL A. DEVITO and STACEY
L. COHEN, Skadden, Arps, Slate, Meagher & Flom, LLP,
of New York, New York, JAMES J. ELACQUA, GARETH DE
WALT, and MICHAEL D. SAUNDERS, Skadden, Arps, Slate,
Meagher & Flom, LLP, of Palo Alto, California, for de-
fendants-appellees, Morgan Stanley, et al.; ROY W.
HARDIN, M. SCOTT FULLER, Locke Lord LLP, of Dallas,
Texas, for defendants-appellees, HSBC Bank USA, et al.;
JOHN M. DIMATTEO, Willkie Farr & Gallagher LLP, of
New York, New York, for defendant-appellee, Bloomberg
L.P.; CONSTANCE S. HUTTNER and STEPHANIE L. DONAHUE,
Vinson & Elkins, LLP, of New York, New York, DAVID J.
TOBIN, of Dallas, Texas, and SYED K. FAREED, of Austin,
Texas, for defendant-appellee Thomson Reuters Corp.;
BRIAN E. MORAN, Robinson & Cole, LLP, of Stamford
Connecticut, for defendant-appellee, FactSet Research
Systems Inc. and BENJAMIN W. HATTENBACH and ARKA D.
CHATTERJEE, Irell & Manella LLP, of Los Angeles, Cali-
fornia, for defendant-appellee Interactive Data Corpora-
tion.
                 ______________________

    Before LOURIE, MAYER, and WALLACH, Circuit Judges.
LOURIE, Circuit Judge.
    Realtime Data, LLC (“Realtime”) appeals from multi-
ple decisions of the United States District Court for the
Southern District of New York, granting motions filed by
several companies in the financial services industry (the
“Defendants”) for summary judgment of (i) noninfringe-
ment of various claims of U.S. Patents 7,417,568 (the
“’568 patent”), 7,714,747 (the “’747 patent”), and 7,777,651
(the “’651 patent”), and (ii) invalidity under 35 U.S.C. §
112 of several claims of the ’651 and ’747 patents. See
12                   REALTIME DATA, LLC   v. MORGAN STANLEY



Realtime Data, LLC v. Morgan Stanley, No. 11 Civ. 6696,
2012 WL 5835303 (S.D.N.Y. Nov. 15, 2012) (“Summary
Judgment Opinion”); Realtime Data, LLC v. Morgan
Stanley, No. 11 Civ. 6696, 2012 WL 2545096 (S.D.N.Y.
June 27, 2012) (“Written Description Opinion”). Addition-
ally, Realtime appeals from the district court’s construc-
tion of certain claim terms and its decision to preclude
Realtime from asserting infringement under the doctrine
of equivalents. See Realtime Data, LLC v. Morgan Stan-
ley, 875 F. Supp. 2d 276 (S.D.N.Y. 2012) (“Claim Con-
struction Opinion”); Realtime Data, LLC v. Morgan
Stanley, No. 11 Civ. 6696, 2012 WL 3158196 (S.D.N.Y.
Aug. 2, 2012) (“DOE Opinion”).
    We conclude that the district court did not err in con-
struing the disputed claim terms of the patents or in
granting summary judgment of noninfringement of the
appealed claims based on that construction. Additionally,
the court did not err in granting summary judgment of
invalidity of the appealed claims under § 112 or in pre-
cluding Realtime from asserting infringement under the
doctrine of equivalents. Accordingly, we affirm.
                       BACKGROUND
            I. The ’568, ’651, and ’747 Patents
    Realtime owns the ’568, ’651, and ’747 patents, which
relate to compressing data for transmission. The patents
disclose content-based compression, a process that uses
specialized encoders to compress data based on the con-
tent of those data. E.g. ’747 patent col. 4 ll. 4–20. The
data are received by a system in a data stream and pro-
cessed in blocks. E.g. id. col. 8 ll. 1–9. If the compression
system analyzes a data block and determines that the
block is a specific data block type, i.e., it consists of a
specific type of content (such as text or video), then a
content specific data encoder will be used to maximize the
compression for that block of data, id. col. 4 ll. 27–34;
otherwise a content-independent encoder will be used, id.
REALTIME DATA, LLC   v. MORGAN STANLEY                    13



col. 4 ll. 21–26. After compression, the system appends a
content type descriptor to indicate the encoder that was
used to compress the data block. Id. col. 8 ll. 52–53. This
descriptor is needed to tell the system receiving the data
how to decompress it. Id. col. 15 ll. 20–31.
    ’747 patent claim 14 is exemplary and is reproduced
below:
    14. A method of compressing a plurality of data blocks
to create a compressed data packet in a data stream using
a data compression processor, wherein multiple encoders
applying a plurality of lossless compression techniques
are applied to data blocks, the method comprising:
    receiving a data block;
   analyzing content of the data block to determine a
      data block type;
   selecting one or more lossless encoders based on
      the data block type and a computer file, where-
      in the computer file indicates data block types
      and associated lossless encoders;
   compressing the data block with a selected encod-
      er utilizing content dependent data compres-
      sion, if the data block type is recognized as
      associated with a lossless encoder utilizing
      content dependent data compression;
   compressing the data block with a selected loss-
      less encoder utilizing content independent data
      compression, if the data block type is not rec-
      ognized as associated with a lossless encoder
      utilizing content dependent data compression;
      and
   providing a descriptor for the compressed data
      packet in the data stream, wherein the de-
      scriptor indicates the one or more selected loss-
      less encoders for the encoded data block.
14                     REALTIME DATA, LLC   v. MORGAN STANLEY



’747 patent col. 27 l. 44–col. 28 l. 10.
     The Defendants all utilize systems incorporating a fi-
nancial industry standard for transferring financial
information called FAST. Summary Judgment Opinion,
2012 WL 5835303, at *2. FAST transmits financial data
in “messages,” which conform to pre-defined Templates.
Id. at *3. Those Templates are not attached to a message.
Id. FAST systems compress messages using a process
known as “field encoding.” The system will analyze each
field of a message and determine whether the field is: (1)
a copy of the same value in the same field from a previous
message; (2) an increment, i.e., the value in that message
is one more than the value of the previous message; or (3)
the default value of that field in the message Template.
See CME Br. 15–16. By field encoding, some message
fields may be removed, thus reducing the message size.
Based on the result of the field encoding, the FAST sys-
tem will generate a presence map (“PMAP”) that indicates
whether a field in a message is present or not. J.A. 1813.
After field encoding, transfer encoding is applied to the
message to remove redundant information, further reduc-
ing the message size. J.A. 1812. The message is then
sent with both a Template ID (to tell the receiving system
what message Template to use) and the PMAP (to inform
the system of the field encoding parameters). See Morgan
Stanley Br. 22–23.
               II. District Court Proceedings
    Realtime initially sued a variety of financial industry
companies in the Eastern District of Texas, loosely cate-
gorized as stock exchanges, banks, and market data
providers, alleging that the Defendants infringed its
patents by utilizing systems incorporating FAST.
Realtime brought three suits, each against defendants in
a similar line of business, alleging infringement of several
patents including the ’568 patent. J.A. 4918–48. That
suit was transferred to the Southern District of New York.
REALTIME DATA, LLC   v. MORGAN STANLEY                    15



See DOE Opinion, 2012 WL 3158196, at *1. After the
suits were transferred, the ’651 and ’747 patents issued
and new actions for each patent were brought against
members of each of the three defendant categories, total-
ing nine cases. Realtime Br. 5. These actions were con-
solidated with the three original cases for purposes of
pretrial proceedings.    See DOE Opinion, 2012 WL
3158196, at *1.
     The district court construed several disputed claim
terms, including: (1) “descriptor indicates” to mean
“[r]ecognizable data that is appended to the encoded data
for specifying [an encoder]”; (2) “data field/block type” to
mean “[c]ategorization of the data in the field (or block) as
one of [several types of data], or other data type”; and (3)
“data stream” to mean “[o]ne or more blocks transmitted
in sequence from an external source . . . .” Claim Con-
struction Opinion, 875 F. Supp. 2d at 296. The court
analyzed both the written description and the claims in
construing the terms “descriptor indicates” and “data
field/block type.” Id. at 295–96, 290–91. For construction
of the term “data stream,” the court relied on statements
that Realtime made during reexamination of similar
related patents and in another litigation involving related
patents. Id. at 287–88.
    The Defendants moved for summary judgment of in-
validity of several claims of the ’651 and ’747 patents for
failure to meet the definiteness and written description
requirements of 35 U.S.C. § 112 based on the recitation of
“content dependent data decompression” in those claims.
The court granted the motion as to nine claims of those
patents, holding that the content of the originally com-
pressed file was irrelevant for purposes of decompression.
The court found that “[a]ll that matters [after content is
compressed] is what encoder was used—not the method of
its selection (i.e., not the content on which the encoder
selection was based).” Written Description Opinion, 2012
WL 2545096, at *8. In other words, “decompression has
16                   REALTIME DATA, LLC   v. MORGAN STANLEY



everything to do with the algorithm used at the front-end
compression and nothing to do with the content on which
the selection of that algorithm was based.” Id. Because
the term itself could not be construed, the court found
claims utilizing that term to be indefinite. Id. Addition-
ally, because the written description of the ’651 and ’747
patents did not provide guidance on “what is meant to be
captured by content dependent data decompression that is
distinct from content independent data decompression,”
the court found that claims reciting that limitation failed
to satisfy the written description requirement. Id.
    The court also precluded Realtime from asserting in-
fringement under the doctrine of equivalents due to
Realtime’s failure to comply with both: (1) the local rules
of the Eastern District of Texas, requiring disclosure to
the Defendants “not later than 10 days” prior to the case
management conference whether Realtime was alleging
infringement under the doctrine of equivalents; and (2)
the local rules of the Southern District of New York,
requiring a similar disclosure within 14 days after ap-
pearing in an action. DOE Opinion, 2012 WL 3158196, at
*1, *4.
    The Defendants also moved for summary judgment of
noninfringement, which the district court granted, finding
that the accused products did not meet the “descriptor
indicates,” “data field/block type,” and “data stream”
limitations of the remaining asserted patent claims.
Summary Judgment Opinion, 2012 WL 5835303, at *19.
Specifically, the court found that many of the accused
products did not meet the “descriptor indicates” limitation
because the Templates utilized in the FAST systems were
not “with” or “appended” to the encoded data, nor did the
Template ID or PMAP, either alone or together, indicate
the encoders that were used to compress the message. Id.
at *18–19. The court concluded that the accused products
did not meet the “data field/block type” limitation because
the values identified by Realtime in the PMAP—copy,
REALTIME DATA, LLC   v. MORGAN STANLEY                   17



increment, and default—did not specify the type of data
being encoded, only how the system should treat certain
fields within the message. Id. at *15–16. The court held
that the accused products did not meet the “data stream”
limitation because none of the products received data for
compression from an external source. Id. at *12. Finally,
the court concluded that some accused decompression
products did not meet an encoding requirement of claims
95, 97, 108, and 112 of the ’651 patent, which required
selection of encoders based on analysis of the data blocks
during decompression. Id. at *13.
    In summary, the court granted summary judgment of
noninfringement for all claims asserted in the litigation
that were not found invalid under § 112.
   Realtime timely appealed. We have jurisdiction pur-
suant to 28 U.S.C. § 1295(a)(1).
                        DISCUSSION
                  I. Standard of Review
    This appeal comes to us as nine separate appeals pre-
sented in one appellate brief and three appellee briefs
from the three groups of defendants in related businesses.
At oral argument, we heard from appellant’s counsel and
three counsel for the appellee groups of defendants.
    We review de novo the district court’s grant of sum-
mary judgment, drawing all reasonable inferences in
favor of the nonmovant. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 255 (1986); Hologic, Inc. v. SenoRx, Inc., 639
F.3d 1329, 1334 (Fed. Cir. 2011). Summary judgment is
appropriate when there is “no genuine dispute as to any
material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). We address claim
construction as a matter of law, which we review without
deference. See Cybor Corp. v. FAS Techs., Inc., 138 F.3d
1448, 1456 (Fed. Cir. 1998) (en banc). “Compliance with
the written description requirement is a question of fact
18                   REALTIME DATA, LLC   v. MORGAN STANLEY



but is amenable to summary judgment in cases where no
reasonable fact finder could return a verdict for the non-
moving party.” PowerOasis, Inc. v. T-Mobile USA, Inc.,
522 F.3d 1299, 1307 (Fed. Cir. 2008).
                  II. Claim Construction
    Realtime first argues that the district court erred in
its construction of three claim terms: “descriptor indi-
cates,” “data field/block type,” and “data stream.”
                 A. “Descriptor indicates”
    Realtime argues that the term “descriptor indicates”
in claims 15 and 32 of the ’568 patent; claims 1, 7, 8, 13,
14, and 19 of the ’747 patent; and claims 1, 4, 6, 7, 12, 13,
18, 19, 21, 22, 25, 26, 29, 34, 35, 43, 47, 49, 95, 97, 108,
and 112 of the ’651 patent, is defined in the written
description as “any recognizable data token or descriptor
that indicates which data encoding technique has been
applied to the data.” E.g. ’747 patent col. 8 ll. 53–56.
Realtime contends that the court added additional limita-
tions, requiring that the indicator be appended to the
encoded data for the purposes of specifying the encoder
used, limitations that are not required by the claim lan-
guage or the written description of the patents. The
Defendants respond that, in the patented system, the
encoder is selected dynamically after determining the
type of data being encoded, and therefore it must be
appended to the data message to identify what type of
encoding was used.
    We agree with the Defendants. Although the written
description does define the “data compression type de-
scriptor” as “any recognizable data token or descriptor
that indicates which data encoding technique has been
applied to the data,” ’747 patent col. 8 ll. 53–56, ’568
patent col. 16 ll. 9–12, the preceding sentence also teaches
that “[a]n appropriate data compression type descriptor is
appended [to the encoded data block].” ’747 patent col. 8
REALTIME DATA, LLC   v. MORGAN STANLEY                      19



ll. 52–53; see also ’568 patent col. 16 ll. 6–9 (stating that
the system “appends a corresponding compression type
descriptor to each encoded data block . . . so as to indicate
the type of compression format”). That requirement is
further highlighted by figure 3b of the ’747 patent, which
shows an “append corresponding descriptor” step after a
step requiring selection of an encoded data block with the
greatest compression ratio. ’747 patent fig. 3b. Addition-
ally, the claims require receiving a data packet and ex-
tracting from that packet the descriptors, which were
previously selected based on an analysis of the content of
the pre-encoded data blocks, highlighting that the de-
scriptors must be sent with the block. E.g. id. col. 26 ll.
24–31. The district court thus did not err in construing
the “descriptor indicates” term in claims 15 and 32 of the
’568 patent; claims 1, 7, 8, 13, 14, and 19 of the ’747
patent; and claims 1, 4, 6, 7, 12, 13, 18, 19, 21, 22, 25, 26,
29, 34, 35, 43, 47, 49, 95, 97, 108, and 112 of the ’651
patent, to mean “[r]ecognizable data that is appended to
the encoded data for specifying [an encoder].”
                 B. “Data field/block type”
    Realtime argues that the “data field/block type” limi-
tation in claims 15, 20, 22, and 32 of the ’568 patent;
claims 1, 7, 8, 13, 14, and 19 of the ’747 patent; and claims
1, 4, 6, 7, 12, 13, 18, 19, 21, 22, 25, 26, 29, 34, 35, 43, 47,
49, 95, 97, 108, and 112 of the ’651 patent, should be
construed as any characteristic, attribute, or parameter of
the data field or block that is used to select an appropriate
encoder. Realtime contends that the district court nar-
rowed the claim limitation to specific data types, and that
such narrowing is specifically discouraged in the written
description of the ’747 patent. The Defendants respond
that the written description and the claim language
support the construction of “data field/block type” as being
one of several different types of data and that the exam-
ples included in the construction of the term are only
exemplary and do not narrow the limitation.
20                    REALTIME DATA, LLC   v. MORGAN STANLEY



    We also agree with the Defendants on this claim limi-
tation. As the district court recognized, the construction
urged by Realtime could encompass “any characteristic or
any attribute of data.” Claim Construction Opinion, 875
F. Supp. 2d at 290. The claims of the patents consistently
use the terms “data field type” and “data block type” to
refer to the content of the data. E.g. ’568 patent col. 23 ll.
38–41 (requiring the claim to recognize a data field type
and select an encoder based on that recognized data field
type); id. col. 24 ll. 56–59 (disclosing that the method
recognizes data field types within a data stream and
selects encoders based on those recognized data field
types); ’747 patent col. 27 ll. 50–51 (requiring method to
analyze the content of a data block in order to determine a
data block type). Although the written description of the
’747 patent does discuss, as a limitation of the prior art,
requiring a data field to be categorized into certain data
types, that prior art reference limited the data field to a
small subset of possible data types. The district court,
however, did not unnecessarily limit the types of data for
the data field/block type by including the open-ended
“other data type” in the construction of the term.
     The district court was correct in concluding that,
based on the specifications of the patents, the “data
field/block type” term in claims 15, 20, 22, and 32 of the
’568 patent; claims 1, 7, 8, 13, 14, and 19 of the ’747
patent; and claims 1, 4, 6, 7, 12, 13, 18, 19, 21, 22, 25, 26,
29, 34, 35, 43, 47, 49, 95, 97, 108, and 112 of the ’651
patent, must be tied to some analysis of the content of the
data field or block and cannot simply encompass any
characteristic or attribute of data. The court thus did not
err in construing the term to mean “[c]ategorization of the
data in the field (or block) as one of ASCII, image data,
multimedia data, signed and unsigned integers, pointers,
or other data type.”
REALTIME DATA, LLC   v. MORGAN STANLEY                       21



                      C. “Data stream”
    Realtime next argues that the term “data stream” in
claims 15, 20, 22, and 32 of the ’568 patent; claims 1, 7, 8,
13, 14, and 19 of the ’747 patent; and claims 1, 4, 6, 7, 12,
13, 18, 19, 21, 22, 25, 26, 29, 34, 35, 43, 47, 49, 95, 97, 108,
and 112 of the ’651 patent, should be construed, con-
sistent with the written description, as “one or more data
blocks transmitted in sequence.” Realtime contends that
the court improperly added the limitation, “from an
external source whose characteristics are not controlled
by the data encoder or decoder,” which is not inherent in
the ordinary meaning of “data stream.” Realtime asserts
that the court added this limitation based on declarations
made in reexamination of a non-asserted patent, which
focused on the limitation “receiving” a data stream—a
position that was rejected by the United States Patent
and Trademark Office (“PTO”).
    The Defendants respond that the sworn statements in
the related patent reexamination unequivocally show that
a person of ordinary skill in the art would understand
that the data stream limitation in the patents at issue
here requires an external source.          The Defendants
acknowledge that the declarations were submitted during
reexamination of Realtime’s U.S. Patent 7,161,506 (the
“’506 patent”), but assert that the ’506 patent shares the
same specification as the ’747 patent and is incorporated
by reference in the ’568 and ’651 patents.
    Courts look to both intrinsic and extrinsic evidence in
construing claim terms, focusing first on the intrinsic
record. Nazomi Comm., Inc. v. Arm Holdings, PLC, 403
F.3d 1364, 1368 (Fed. Cir. 2005). Intrinsic evidence
includes the claims and the written description. However,
additional statements made by the patentee during
prosecution can prove useful in determining how the
patentee understood and explained the invention to the
PTO. Phillips v. AWH Corp., 415 F.3d 1303, 1317 (Fed.
22                   REALTIME DATA, LLC   v. MORGAN STANLEY



Cir. 2005) (en banc). Statements made during reexamina-
tion can prove useful in determining the meaning of the
claims. See 01 Communique Lab., Inc. v. LogMeIn, Inc.,
687 F.3d 1292, 1298 (Fed. Cir. 2012) (considering state-
ments made during reexamination as intrinsic evidence
for purposes of claim construction). In connection with
patents that are part of an extended family of patents, a
patentee’s disclaimers made during prosecution are
“relevant” both as a statement made with regard to the
patent at issue and with regard to related or “sibling”
patents. See Microsoft Corp. v. Multi-Tech Sys., Inc., 357
F.3d 1340, 1349–50 (Fed. Cir. 2004).
     The written description of the ’747 patent describes a
“data stream comprising one or more data blocks[] input
into the data compression system . . . .” ’747 patent col. 8
ll. 3–5. However, the declarations made by Realtime’s
expert, Dr. Modestino, during reexamination of the ’506
patent also dealt with the meaning of “data stream.” The
’506 patent shares the same written description as the
’747 patent. Claim Construction Opinion, 875 F. Supp. 2d
at 287. Dr. Modestino declared that “data stream” meant
“a continuous stream of data blocks.” J.A. 970. Dr.
Modestino then stated that the “’506 specification makes
it clear to one of ordinary skill in the art that the use of
the term ‘data stream’ was intended by the inventor to
convey a continuous stream of data elements received
from or transmitted.” Id. While discussing the term
“receiving a data stream,” Dr. Modestino stated that one
of ordinary skill would “imply a stream of data transmit-
ted from a source (whose characteristics are therefore not
controlled by the data compression system) and received
at the input of a system or device.” Id. at 971. Dr.
Modestino described the process of “receiving a data
stream” from an external source as a “passive one requir-
ing no control over the characteristics of the received data
stream by the receiver” and that the written description of
the ’506 patent “would lead one of ordinary skill in the art
REALTIME DATA, LLC   v. MORGAN STANLEY                     23



to conclude that the inventor teaches a passive process of
receiving the data stream without initiation by the receiv-
er . . . or any participation in controlling that stream.” Id.
(emphasis added).
    Dr. Modestino concluded that “[i]t should be under-
stood that the passive process of receiving a data stream
[from an external source] as practiced in the ’506 patent is
quite different from the active process of retrieving, or
fetching, a block of data from a storage device internal to
a computer system using standard storage device access
techniques,” id. (emphasis added), and that “one of ordi-
nary skill in the art would distinguish this active process
of retrieving a data block from an internal storage device
as fundamentally different from the passive process of
receiving a data stream as recited in independent claims
1, 69 and 86 of the ’506 patent,” id. at 972 (emphasis
added).
    Although Dr. Modestino’s declaration dealt, in part,
with a narrower term “receiving a data stream,” the
declaration makes clear that a person of ordinary skill
would understand that a data stream as disclosed in the
written description of the ’747 patent means a data
stream received from an external source. Given this
distinction advanced by Realtime’s own expert in the
reexamination, the district court did not err by including
the external source requirement in the construction of
“data stream” in claims 15, 20, 22, and 32 of the ’568
patent; claims 1, 7, 8, 13, 14, and 19 of the ’747 patent;
and claims 1, 4, 6, 7, 12, 13, 18, 19, 21, 22, 25, 26, 29, 34,
35, 43, 47, 49, 95, 97, 108, and 112 of the ’651 patent.
                      III. Infringement
    Realtime argues that the district court erred in grant-
ing summary judgment of noninfringement of claims 15,
20, 22, and 32 of the ’568 patent; claims 14 and 19 of the
’747 patent; and claims 13, 18, 19, 21, 22, 25, 26, 29, 34,
35, 43, 47, 49, 95, 97, 108, and 112 of the ’651 patent, by
24                   REALTIME DATA, LLC   v. MORGAN STANLEY



the accused systems because aspects of the Defendants’
FAST systems meet the “descriptor indicates,” “data
field/block type,” and “data stream” limitations as con-
strued by the court. Realtime also contends that the
district court erred by granting summary judgment of
noninfringement based on the court’s requirement that
certain decoding methods in the ’651 patent require the
selection of both an encoder and a decoder.
    Realtime first argues that the Defendants’ accused
FAST systems meet the “descriptor indicates” limitation
by appending both a PMAP and Template ID to the
message for purposes of specifying the encoders used to
encode that message. However, the FAST system PMAP
and Template IDs do not indicate which encoders have
been utilized to encode; the Template itself contains that
information. Summary Judgment Opinion, 2012 WL
5835303, at *8. The Template is not sent with the mes-
sage; a set of Templates are known in advance to the
FAST systems. Id. at *8. The Template is thus not
“appended to the encoded data for specifying” an encoder,
and the accused systems cannot infringe the claims of the
patents requiring this.
     Realtime further argues that the encoding techniques
in the PMAP, which determine whether certain fields of
the message are a copy, increment, or default value,
meets the data field/block type limitation. Realtime
asserts that by categorizing each data field as one of these
three possible types, the encoding techniques in the
PMAP act as content categorization as construed by the
district court. However, those values do not relate to the
content of the message, only to whether certain values in
the message can be skipped, incremented, or set to their
default value. Summary Judgment Opinion, 2012 WL
5835303, at *15. This process does not analyze the con-
tent of the data block for categorization as one of several
different data types, as required by the “data field/block
type” claim construction, but simply looks to see whether
REALTIME DATA, LLC   v. MORGAN STANLEY                    25



certain fields in the Template can be encoded to minimize
the size of the message. Id. at *15. The accused systems
thus cannot infringe the claims requiring a “data
field/block type” limitation.
    Realtime next argues that the accused products sub-
mit one or more data blocks from an external source, such
as a market server, to the data encoder. The Defendants
respond that the evidence at trial showed that the encod-
ing is performed only on data from other components
within the accused system and not from an external
source. The Defendants’ argument is supported by the
evidence before the district court, which described it as
“one sided” in showing that the accused products received
data from internal sources, id. at *11, and the district
court thus did not err in concluding that the accused
systems did not meet the “data stream” limitation.
    Additionally, Realtime argues that the district court
erred by concluding that claims 95, 97, 108, and 112 of the
’651 patent require the selection of both an encoder and a
decoder in those “method for decoding” claims. Realtime
asserts that although the ’651 patent teaches both encod-
ing and decoding systems, the claims do not require one
system to perform both functions. The Defendants re-
spond that Realtime stipulated to a construction that
requires selection of an encoder based on an analysis of
the data blocks at trial and that they cannot now change
that construction on appeal.
    We agree with the Defendants. The decoding claims
disclose the limitation “wherein the lossless encoders are
selected based on analysis of content of the data blocks”
’651 patent col. 31 ll. 36–37, col. 33 ll. 10–11. The parties
stipulated that this limitation means that “the system (or
method) selects the lossless encoders based on an analysis
of content of the data blocks (or data fields).” J.A. 5341,
5334. According to the stipulated claim construction,
these decoding claims thus require the selection of an
26                   REALTIME DATA, LLC   v. MORGAN STANLEY



encoder. Realtime cannot now change the construction
that it had agreed to in the district court. Versata Soft-
ware, Inc. v. SAP Am. Inc., 717 F.3d 1255, 1262 (Fed. Cir.
2013). The district court thus did not err in granting the
Defendants’ motion for summary judgment of nonin-
fringement of claims 95, 97, 108, and 112 of the ’651
patent.
    In conclusion, we agree with the Defendants in all re-
spects concerning the district court’s holding of nonin-
fringement.     The district court thus did not err in
granting summary judgment of noninfringement of claims
15, 20, 22, and 32 of the ’568 patent; claims 14 and 19 of
the ’747 patent; and claims 13, 18, 19, 21, 22, 25, 26, 29,
34, 35, 43, 47, 49, 95, 97, 108, and 112 of the ’651 patent.
                       IV. Validity
    Realtime next contends that the district court erred in
concluding that claims 1, 7, 8, and 13 of the ’747 patent
and claims 1, 4, 6, 7, and 12 of the ’651 patent were inva-
lid under 35 U.S.C. § 112, ¶ 1. 1 To support its position,
Realtime asserts that content-dependent decompression
means that the decoders simply correspond to those used
for content-dependent compression, i.e., content-
dependent decompression decompresses data encoded
with a content-dependent compressor.
    The Defendants respond that the written description
describes decompression as checking the descriptor to
determine whether it is “null,” meaning the data were not
compressed, or “not null,” meaning that the descriptor


     1  Paragraph 1 of 35 U.S.C. § 112 was replaced with
newly designated § 112(a) when § 4(c) of the Leahy-Smith
America Invents Act (“AIA”), Pub. L. No. 112-29, took
effect on September 16, 2012. Because this case was filed
before that date, we will refer to the pre-AIA version of
§ 112.
REALTIME DATA, LLC   v. MORGAN STANLEY                    27



corresponds to a decoder. The Defendants contend that
the limitation lacks written description support under
§ 112, ¶ 1 because there is no mention of content-based or
content-dependent decompression in the written descrip-
tion of the ’651 and ’747 patents.
    We agree with the Defendants that the ’651 and ’747
patents lack adequate written description of the “content
dependent data decompression” limitation. The written
description is a statutory requirement set forth in 35
U.S.C. § 112. The written description “must clearly allow
persons of ordinary skill in the art to recognize that [the
inventor] invented what is claimed.” Ariad Pharm., Inc.
v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en
banc) (citation and quotations omitted). The test is
whether the disclosure “conveys to those skilled in the art
that the inventor had possession of the claimed subject
matter as of the filing date.” Id.
     As the district court found, the written descriptions of
the ’651 and ’747 patents do not contain any definition of
“content dependent data decompression.” Written De-
scription Opinion, 2012 WL 2545096, at *8. The written
description describes the process of data decompression as
determining “whether the data compression type de-
scriptor is null” (meaning that the content is not com-
pressed), or not null meaning that “the corresponding
decoder or decoders” matching the compression type
descriptor used to encode the data are selected to decode
the data block. ’747 patent col. 15 ll. 11–25; ’651 patent
col. 17 ll. 10–28 (describing the process of extracting the
data compression type descriptor to determine the decod-
ers to use). The written descriptions of the ’651 and ’747
patents do not disclose decompression whereby an analy-
sis of the content of an encoded block is used to determine
the decoders for purposes of decompression. Further, in
both the ’747 and ’651 patents, the term “content depend-
ent data decompression” only appears in the claims
themselves, which contain limited language and no de-
28                   REALTIME DATA, LLC   v. MORGAN STANLEY



scriptive content and hence fail to show that Realtime
invented or had possession of content-based or content-
dependent data decompression. In briefing and oral
argument, Realtime has further failed to point to any
definition of “content dependent data decompression” in
the written description.
    Thus, the district court did not err in concluding that
claims 1, 7, 8, and 13 of the ’747 patent and claims 1, 4, 6,
7, and 12 of the ’651 patent were invalid for lack of writ-
ten description under 35 U.S.C. § 112, ¶ 1. As all the
asserted claims have been found on review to be either
not infringed or invalid for lack of adequate written
description, we do not need to review the district court’s
holding of invalidity for indefiniteness.
     V. Infringement Under the Doctrine of Equivalents
    Realtime finally argues that the district court abused
its discretion in precluding Realtime from arguing in-
fringement under the doctrine of equivalents, applying its
local rules in doing so. We affirm the district court in its
decision concerning the doctrine of equivalents. As a
general matter, we “defer[] to the district court when
interpreting and enforcing local rules so as not to frus-
trate local attempts to manage patent cases according to
prescribed guidelines.” Genentech, Inc. v. Amgen, Inc.,
289 F.3d 761, 774 (Fed. Cir. 2002). Particularly in re-
viewing the district court’s exercise of discretion, we
determine whether: “(1) the decision was clearly unrea-
sonable, arbitrary, or fanciful; (2) the decision was based
on an erroneous conclusion of law; (3) the court’s findings
were clearly erroneous; or (4) the record contains no
evidence upon which the court rationally could have based
its decision.” In re Cambridge Biotech Corp., 186 F.3d
1356, 1369 (Fed. Cir. 1999).
    Realtime argues that the Defendants would not be
prejudiced by Realtime’s assertion of infringement under
the doctrine of equivalents. The Defendants respond that
REALTIME DATA, LLC   v. MORGAN STANLEY                   29



they would suffer prejudice because the assertions of
infringement under the doctrine of equivalents were made
over two years after the case was originally filed and after
fact discovery had closed.
     We agree with the Defendants on this point. The dis-
trict court was well within its discretion to preclude
Realtime from asserting infringement under the doctrine
of equivalents. In asserting its allegations of infringe-
ment under the doctrine of equivalents two and a half
years into the litigation, Realtime failed to comply with
the local rules of both the Eastern District of Texas and
the Southern District of New York, which require com-
plete infringement assertions within 10 and 14 days,
respectively. Additionally, because Realtime asserted
such contentions after fact discovery had closed, the
Defendants were prejudiced from developing adequate
discovery and developing theories of noninfringement
under the doctrine of equivalents. The district court thus
did not abuse its discretion by precluding Realtime from
asserting infringement allegations under the doctrine of
equivalents.
                        CONCLUSION
    For the foregoing reasons, the various decisions of the
district court concerning noninfringement and invalidity,
as well as on the doctrine of equivalents, are
                        AFFIRMED